Citation Nr: 0423250	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  04-08 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1967.  The veteran received a Purple Heart for injuries 
sustained in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that denied the veteran's claim of entitlement to 
service connection for left and right knee disabilities, and 
which found that new and material evidence had not been 
submitted sufficient to reopen a claim of entitlement to 
service connection for a low back disorder.  A hearing before 
the undersigned Veterans Law Judge at the RO (i.e. a travel 
board hearing) was held in March 2004.

The Board notes that the veteran, in his hearing testimony 
dated March 2004, indicated that he wished to withdraw the 
issues of entitlement to an earlier effective date for the 
grant of service connection for hearing loss and tinnitus, 
therefore, these issues are not before the Board at this 
time.


FINDINGS OF FACT

1.  The veteran's left knee disability is not of service 
origin.

2.  The veteran's right knee disability first clinically 
manifested many years after service, is not of service 
origin.

3.  In a decision dated in July 1970, the RO denied 
entitlement to service connection for a back disability.  The 
veteran did not timely appeal this decision.

4.  Evidence received since the unappealed July 1970 RO 
decision is cumulative in nature and does not raise a 
reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by service, nor may arthritis of the left knee be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).

2.  A right knee disability was not incurred in or aggravated 
by service, nor may arthritis of the right knee be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).

3.  The July 1970 RO rating decision, which denied the 
veteran's claim of entitlement to service connection for a 
back disability, is final.  38 U.S.C.A. § 7105 (West 2002).

4.  The additional evidence received since the July 1970 RO 
rating decision is not new and material, and the veteran's 
claim of entitlement to service connection for a back 
disability is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

Specifically, the VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 C.F.R. § 3.159(b) (2003).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)
The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claims.  The veteran was provided a copy 
of the rating decision noted above, and a statement of the 
case.  These documents, collectively, provide notice of the 
law and governing regulations, as well as the reasons for the 
determination made regarding his claim.  By way of these 
documents, the veteran was also specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on his behalf.  Further, the veteran 
was also notified of the VCAA and what evidence the VA would 
obtain in a letter dated December 2002.  The RO specifically 
informed the veteran of the information and evidence needed 
from him to substantiate his claim, as well as the evidence 
VA would attempt to obtain.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  The veteran received an examination during the 
course of this appeal, dated January 2003.  All available 
records have been obtained and associated with the claims 
folder.  

The Board notes that the veteran was not informed to furnish 
copies of pertinent evidence in his possession as required by 
38 C.F.R. § 3.159.  The Board, however, finds that in the 
instant case the veteran has not been prejudiced by this 
defect.  In this regard, the Board notes the veteran was 
provided notice of the division of responsibility in 
obtaining evidence pertinent to his case and ample 
opportunity to submit and/or identify such evidence.  No 
additional evidence appears forthcoming.  Therefore, under 
the circumstances, the Board finds that any error in the 
implementation of the VCAA is deemed to be harmless error.  
VA has satisfied both its duty to notify and assist the 
veteran in this case and adjudication of this appeal at this 
juncture poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Factual background

The  Board notes that the veteran's service medical records 
are negative for complaints of, or treatment for, any knee 
disorder.  A service medical record dated April 1966 noted a 
complaint of low back pain that the veteran reported had 
happened to him on leave.  The veteran was prescribed 
medication. At no other time was the veteran seen for 
complaints of or treatment for back pain.  The veteran's 
seperation examination dated June 1967 was completely 
negative for complaints of, or treatment for, any knee or 
back condition.

Private treatment records dated 1969 show that the veteran 
was seen with complaints of pain in the low back.  The 
veteran at that time reported that he first noted pain in his 
left lower back and left thigh approximately three years 
prior, while in the Army trying to catch a pass playing 
football.  He reported at that time treatment with hot packs, 
and exercises with slow gradual relief, however, the veteran 
noted recurrence of the pain with almost any type of exercise 
since.  Approximately one-week prior, while running track for 
Memphis State University, he noted sharp pain and tearing 
type pain in his left buttock area.  He noted this pain while 
running track on previous occasions, which had always been 
worse after he ran, and the veteran noted stiffness in his 
low back.  He had occasional low back pain on sneezing or 
coughing.  He had no numbness or weakness of either lower 
extremity and had never had pain below the knee on the left 
side.

Upon examination, the veteran was noted to walk with a normal 
gait.  He had a full normal contour of the entire spine 
without muscle spasm and only minimal tenderness in the left 
sacro-iliac joint area.  There was full range of motion in 
the entire spine with the veteran experiencing some pain with 
flexion, lateral left extension and bending, and left and 
right lateral bending.  Straight leg raising test was 
negative.  There were good gluteal muscles masses 
bilaterally.  There was no sciatic notch tenderness nor 
posterior thigh tenderness.  The motor and sensory status of 
both lower extremities was normal as well as the peripheral 
vascular status.  The deep tendon reflexes were 2+ and equal 
bilaterally at the knees and ankles.  The veteran was 
diagnosed with low back strain.

A further private medical record in January 1970 indicates 
that the veteran was seen with complaints of twisting his 
left knee while playing football.  Examination showed a 
moderate amount of left knee swelling with no infrapatellar 
crepitus, and some infrapatellar ballotable fluid.  Range of 
motion was 15 to 100 active and passive.  Anterior and 
posterior cruciate ligaments were intact.  Medical and 
lateral collateral ligaments were intact.  McMurray's test 
was questionably positive medially, negative laterally, Apley 
test elicited pain on the lateral aspect of the knee.  There 
was no infrapatellar blocking.  Pain was along the lateral 
joint line, increased by valgus stress as well as the Apley 
test.  The veteran was diagnosed with probable injury of the 
lateral meniscus of the left knee.

A further VA record indicates that the veteran was 
hospitalized from late January 1970 to early February 1970 
for a meniscectomy of the left lateral meniscus.  Operative 
findings revealed a large, thick, posterior horn with a tear.

A July 1970 rating decision denied the veteran service 
connection for a back condition.  The veteran was denied 
service connection on the basis there was no evidence 
presented to indicate that the veteran's low back strain in 
1969 was related to service, to include the one incident of 
back pain in service, which was found to be acute and 
transitory.  The veteran did not file an appeal of this 
decision which is now final.  

In September 2000, the veteran filed a claim for service 
connection for both right and left knee disabilities, and an 
additional claim for service connection for a back injury.

The veteran received a VA joint examination in January 2003.  
At that time it was noted that the veteran had a lateral 
meniscal tear of the left knee while playing football in 
January 1970 after service.  The veteran at that time 
reported that he had no knee injury or pain in his knee 
during service.  The veteran later stated that he did have 
pain in the left knee in service, but did not get treatment 
for it.  He also reported pain in the right hip, and noted 
that he had been advised to get a hip replacement.  He 
reported that he had drainage of the left knee a few times.  
He also noted a partial ACL tear, which was detected in 1972.  
At present, he complained of pain and swelling in the left 
knee, and there was lack of mobility.  He reported that he 
did have flare ups, with precipitating factors of damp 
weather and stairs, and alleviating factors of rest.  There 
was additional limitation of motion of functional impairment 
during flare-ups.  Pain was noted in the left knee at the end 
of flexion.  There were popping sounds and excessive pain in 
the left knee on repeated squatting.  There was objective 
evidence of painful motion.  There was mild edema and 
effusion.  There was retropatellar tenderness on the lateral 
joint line.

Right knee flexion was 140 degrees and extension 0 degrees.  
Left knee flexion was 110 degrees and extension was 0 
degrees.  X-rays of the knee noted degenerative arthritis of 
the patellofemoral joints and lateral compartment of the left 
knee, and chondrocalcinosis of the right knee.  The veteran 
was diagnosed with left knee strain "service connected" in 
1970 with left meniscal tear, status post lateral 
meniscectomy done in February 1970, and residual post 
traumatic changes degenerative changes of both knees, left 
more than right, with chondrocalcinosis of the right knee.

The veteran received a hearing before the undersigned 
Veterans Law Judge in March 2004.  At that time, the veteran 
reported that he injured his knees in service jumping out of 
a helicopter, but did not receive treatment for this in 
service.  The veteran also reported that he injured in back 
playing flag football while in basic training.  He reported 
his back went out for two to three days at that time, and his 
left leg after that would always be numb.  He reported that 
he did receive treatment for that in Germany.

Analysis

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131.  Service connection may also be 
granted for disability resulting from disease or injury 
incurred in or aggravated while performing active duty for 
training.  38 U.S.C.A. §§ 101(24), 106, 1110.  Service 
connection for certain conditions, such as arthritis, may be 
granted if manifest to a compassable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2003).

New and Material

In this regard, the veteran did not appeal the July 1970 
decision by the RO which denied service connection for a low 
back disorder, which is final.  38 U.S.C.A. § 7105.   
However, the appellant may reopen his claim by submitting new 
and material evidence. 38 U.S.C.A. § 5108.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2003).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In this regard, the veteran has simply not submitted any new 
evidence on the issue of his back disability.  While the 
veteran has testified in his hearing dated March 2004 that he 
feels his back disability is related to service, his 
testimony, alone is not sufficient to reopen a claim.  The 
veteran is competent to report his symptoms and in service 
injuries.  However, he is not shown to have the medical 
training or expertise necessary to render medical findings or 
opinions. Moray v. Brown, 5 Vet. App. 211, 214 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In view of the foregoing, the Board must conclude that the 
evidence received subsequent to the RO's July 1970 decision 
is not new and material, and the claim for service connection 
for a back disorder is not reopened.  

Left Knee Disability

The veteran's service medical records as well as his 
seperation examination are completely negative for complaints 
of, or treatment for, any knee condition.  In addition, the 
first evidence of a left knee problem was in January 1970 
when he underwent surgery on his left knee due to a January 
1970 injury.  This is more than two years after service.

The Board recognizes that the opinion of a VA examiner in 
January 2003, who diagnosed the veteran with a left knee 
strain "service connected" in 1970 with left meniscal tear.  
However, the Board finds that the examiner clearly did not 
realize that the veteran was not in service in 1970.  The 
examiner found that the veteran's current left knee problems 
were related to his 1970 injury, and are therefore not 
related to service.  There is no medical evidence of record, 
which relates his current left knee disability to service.  
Accordingly, it is the judgment of the Board that service 
connection for a left knee disability is not warranted.  

Right Knee Disability

The veteran's service medical records and seperation 
examination are completely negative for any complaints of, or 
treatment for, any right knee condition.  The first clinical 
evidence of a right knee disability was the VA examination in 
January 2003.  At that time arthritis and chondrocalcinosis 
of the right knee were diagnosed.  This is over 25 years 
after the veteran's seperation from service.  There is no 
medical evidence of record relating the current right knee 
disabilities to service or any incident therein.  
Accordingly, it is the judgment of the Board that service 
connection for a left knee disability is not warranted.  

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a right knee disability 
is denied.

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for a 
back disorder is not reopened.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



